DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas A. Sexton (Reg. 57,070) on 08/22/2022. The application has been amended as follows: 

1.  (currently amended):  A server comprising at least one memory storing instructions, and at least one processor configured to execute the instructions to:
receive a plurality of types of data from a base station; 
generate a first model from the plurality of types of data; 
calculate an estimated value of an index indicating an operation status of the base station using the generated first model, the estimated value of the index indicating the operation status of the base station being used for determining the presence of an abnormality of the base station; 
compare the estimated value of the index indicating the operation status of the base station with a measured value of the index indicating the operation status of the base station; and 
determine that there is an abnormality in the base station when the result of the comparison does not satisfy a determination condition and determine that there is no abnormality in the base station when the result of the comparison satisfies the determination condition,
wherein the plurality of types of data comprise information regarding installation of the base station, and wherein the information regarding the installation comprises at least one of positional information of the base station, information on an area covered by the base station, and information on an angle of an antenna that the base station includes.  

2.  (previously presented):  The server according to Claim 1, wherein the processor is further configured to acquire the plurality of types of data from each of a plurality of base stations.  

3.  (original):  The server according to Claim 1, wherein the plurality of types of data comprise data of a type related to a traffic amount of the base station and data of a type for estimating the traffic amount.  

4.  (cancelled):  
5.  (cancelled):    

6.  (previously presented):  The server according to Claim 1, wherein the processor is further configured to:
acquire data of a type regarding the base station other than the plurality of types of data from a device other than the base station, and
generate the first model using, besides the plurality of types of data, the data acquired from the device.  

7.  (previously presented):  The server according to Claim 1, wherein the processor is further configured to: 
generate a second model from a plurality of types of data on which a cause of an abnormality has been labeled; and 
determine the cause of the abnormality from the second model and a plurality of types of data in a base station that has been determined to have an abnormality.  

8.  (previously presented):  The server according to Claim 2, wherein the processor is further configured to:
generate a third model using time-series data of the calculated estimated value and the measured value and the determination condition;
determine, for time-series data in a base station in which the determination condition has not been set, the determination condition using the third model; 
compare the estimated value with the measured value; and 
determine that there is an abnormality in the base station when the result of the comparison does not satisfy the determination condition and determine that there is no abnormality in the base station when the result of the comparison satisfies the determination condition.  

9.  (previously presented):  The server according to Claim 7, wherein the processor is further configured to put a label which describes a real cause of the abnormality found when an abnormality in the base station regarding which it is determined whether it has an abnormality was confirmed onto a plurality of types of data in the base station regarding which it is determined whether it has an abnormality, the plurality of types of data being used by the server when determining the cause of the abnormality.  

10.  (original):  The server according to Claim 7, wherein the server updates the second model using the plurality of types of data that have been labeled.  

11.  (original):  The server according to Claim 1, wherein the determination condition comprises a first threshold in an absolute value of the difference between the estimated value and the measured value, a second threshold in a ratio of the measured value to the estimated value, or a third threshold in a ratio of the estimated value to the measured value.  

12.  (currently amended):  A server comprising at least one memory storing instructions, and at least one processor configured to execute the instructions to;
receive a plurality of types of data from each of a plurality of base stations; 
generate a first model from the plurality of types of data in a base station other than a base station regarding which it is determined whether it has an abnormality; 
calculate an estimated value of an index indicating an operation status of the base station regarding which it is determined whether it has an abnormality using the plurality of types of data in the base station regarding which it is determined whether it has an abnormality and the first generated model, the estimated value of the index indicating the operation status of the base station being used for determining the presence of an abnormality of the base station; 
compare the estimated value of the index indicating the operation status of the base station regarding which it is determined whether it has an abnormality with a measured value of the index indicating the operation status of the base station; and 
determine that there is an abnormality in the base station when the result of comparing the estimated value with the measured value does not satisfy a determination condition and determine that there is no abnormality in the base station when the result of comparing the estimated value with the measured value satisfies the determination condition,
wherein the plurality of types of data comprise information regarding installation of the base station, and wherein the information regarding the installation comprises at least one of positional information of the base station, information on an area covered by the base station, and information on an angle of an antenna that the base station includes.  

13.  (currently amended):  A control method of a server comprising:
receiving a plurality of types of data from a base station; 
generating a first model from the plurality of types of data; 
calculating an estimated value of an index indicating an operation status of the base station using the first model, the estimated value of the index indicating the operation status of the base station being used for determining the presence of an abnormality of the base station; 
comparing the estimated value of the index indicating the operation status of the base station with a measured value of the index indicating the operation status of the base station; and 
determining that there is an abnormality in the base station when the estimated value and the measured value do not satisfy a determination condition and determining that there is no abnormality in the base station when the estimated value and the measured value satisfies the determination condition,
wherein the plurality of types of data comprise information regarding installation of the base station, and wherein the information regarding the installation comprises at least one of positional information of the base station, information on an area covered by the base station, and information on an angle of an antenna that the base station includes.  

14. (previously presented): The server according to Claim 1, wherein a cause of the abnormality is identified by a second model, and the second model is trained based on actual inspection results of failed base stations.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “calculate an estimated value of an index indicating an operation status of the base station using the generated first model, the estimated value of the index indicating the operation status of the base station being used for determining the presence of an abnormality of the base station; compare the estimated value of the index indicating the operation status of the base station with a measured value of the index indicating the operation status of the base station; and  determine that there is an abnormality in the base station when the result of the comparison does not satisfy a determination condition and determine that there is no abnormality in the base station when the result of the comparison satisfies the determination condition, wherein the plurality of types of data comprise information regarding installation of the base station, and wherein the information regarding the installation comprises at least one of positional information of the base station, information on an area covered by the base station, and information on an angle of an antenna that the base station includes.  .”are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1, 12 and 13. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468